Judge Campbell
dissenting:
In my opinion the bill of indictment in this case which is set forth in the opinion is insufficient for any purpose. It apparently requires reading like a sheet of music with certain notes above a line and certain notes below a line. I have never been able to read music, which I have always regretted, but nevertheless find true. A bill of indictment should not have to be read as a sheet of music or by one with peculiar attributes and understanding. A bill of indictment should set forth in a clear and accurate manner the offense which is charged and in such way that any ordinary, reasonable person can understand it. The bill of indictment in this case does not meet this requirement; and since this deficiency appears on the face of the record, I think it should be quashed and the judgment appealed from abated.